Detailed Office Action
	Applicant’s amendments and arguments filed on 8/12/2022 have been entered and fully considered. Claims 2, 7, and 12-14 are amended. Claims 18-21 are withdrawn from examination. Claims 1-21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to the claims and specification have overcome the objections and the 35 USC 112(b) rejections previously set forth in the non-final office action of 5/12/2022. Those objections and rejections are withdrawn.
Applicants arguments that the primary art of STEVENS (EP-2354023-A1), hereinafter STEVENS, does not disclose certain limitations in the instant claims, have been fully considered and found not to be persuasive (see arguments of 8/12/2022, page 9). They are addressed here in the order that they appear in the argument of 8/12/2022.
Applicant states that regarding heating plate, the disclosed arrangement does not meet the limitations of claim 1. Claim 1 requires, in part, "a heating plate assembly including a heated plate, wherein said heating plate assembly is positioned between said first rotatable mold and said second rotatable mold." Applicant submits that a heating plate embedded in the walls of a mould is not positioned between a first and second rotatable mold as required by claim 1.
	The Examiner respectfully disagrees. As shown in the non-final office action of 5/12/2022, pages 5-6), STEVENS discloses that heating means or electric heated plates are adjacent to the walls of the mold {[0161]}. STEVENS also discloses that the molds are near each other {[FIG. 11] note the plurality of mold 1116 are near each other or their wall are near each other, [0313] note the teaching that 1116 are molding apparatus or molds}.
Based on the above teachings, and since STEVENS’s heated plates are adjacent to the walls of the mold and the mold are near each other, the Examiner submits that this configuration indeed teaches that the heated plates are between the molds or between the first and the second mold. 
The Examiner also notes that STEVENS teaches that heating plates are adjacent to the walls {[0161]} and does not explicitly exclude a certain portion of the walls not having a heater adjacent to it. The walls or plates of any mold is a three dimensional object and the side walls are not excluded from having a heater adjacent to them. Two side walls of two molds 1116 will have a heating plate between them {[FIG. 11]}.
Applicant states that with regard to the rejection of claims 2 and 3, the action asserts that FIG. 11 discloses the claimed arraignment. Applicant disagrees. FIG. 11 is an illustration of a manufacturing plant, not individual molds.
	The Examiner never stated that FIG. 11 is the mold. As discussed above, and with regard to this figure, STEVENS teaches that individual numerals 1116 are the molding apparatus and not the entire FIG. 11 {[0313]}. As discussed under claim 1 analysis (see non-final office action of 5/12/2022, pages 5-6), STEVENS teaches the molds and their individual plates and the cavity that they create. A major portion of any molding apparatus are the individual molds. The Examiner submits that the individual numerals 1116 are the molds. 
Applicant states that with regard to the rejection of claims 4-6, the Action further cites FIG. 65 as showing that the molds are operationally connected. Applicant submits that while the molds are located on a common platform, they are not stacked, instead they are positioned next to each other on the platform that rocks back and forth.
The Examiner did not refer to FIG. 65 for the analysis of claims 4-6 (it was referred to for claim 7). Furthermore, claims 4-6 do not recite the limitations of “stacked” and “operationally connected”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner acknowledges the amendments to claim 12. Since these are new amendments, their analyses are presented in the rejection section below (see section 35 USC 103).
Claim Objections
Claims 7, 12, and 15 are objected to because of the following informalities:
Claims 7 and 15, line 3: replace “rotational mold system” with “rotational molding system” to be consistent the same limitation in claim 1, line 1.  
Claim 12, line 11: replace “is adapted ” with “are adapted”.
Claim 15: in lines 1, 2, and 3 replace “first rotational mold” and “second rotational mold” with “first rotatable mold” and “second rotatable mold”, respectively, to be consistent with the same limitations in claim 12. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by STEVENS (EP-2354023-A1), hereinafter STEVENS. Note that the italicized text below are the instant claims.
Regarding claim 1, STEVENS discloses A rotational molding system {[abstract], [0064] note the rotational molding, [0086] note the rotational mould}, comprising: 
a first rotatable mold including a first plate and a second plate, wherein said first plate and said second plate define a first molding cavity; a second rotatable mold including a third plate and a fourth plate, wherein said third plate and said fourth plate define a second molding cavity {[0011] note the teaching that two different pallet elements (top and bottom) are produced, since they are of different shape , there have to be two different molds (first and second), [0028] note that the pallets are rotationally molded, thus they use rotatable molds, [0064] note each pallet has its own mold, thus two molds, [0175] note each mold has two parts or plates, thus first and second plates for the first mold and third and fourth plates for the second mold and the cavities are in between, [0256] note that each pallet mold has plurality of layers that are interpreted as their plates, [0371] note the teaching of two moulding tools}; 
a heating plate assembly including a heated platen, wherein said heating plate assembly is positioned between said first rotatable mold and said second rotatable mold {[0161] note that heating means are adjacent to walls or the plates of the mold (as discussed above the mold wall are the plates), note that heating mean can be heated plate thus their adjacency to the wall indicates that they are positioned there, note even heating that again indicates direct contact, [0273] note that heating plates embedded in the walls}; 
and wherein said heating plate assembly is adapted to transfer heat to said first rotatable mold and to said second rotatable mold to at least partially melt a molding material injected into said first molding cavity and to at least partially melt a molding material injected into said second molding cavity {[0275] note the melting of the material, [0313]-[0314] note delivery and insertion of feedstock into the moulding apparatus, and the fluidity of feedstock that is interpreted as injection, [0207] note that the dispensing mean that is interpreted as injection which is also similar to what is depicted in instant FIG. 5 and dispenser 508}.
Regarding claims 2 and 3, STEVENS discloses wherein said heating plate assembly is in direct contact with said first rotatable mold and said second rotatable mold (claim 2), wherein said heating plate assembly is sandwiched between said first rotatable mold and said second rotatable mold (claim 3) {[0273] note that heating plates embedded in the walls, [FIG. 11] note that the moulds 1116 are near each other, thus their heating plates are sandwiched between them}.
Regarding claims 4-6, STEVENS discloses wherein said heating plate assembly includes a first heated platen and a second heated platen (claim 4), wherein said first heated platen is in direct contact with said first rotatable mold, and wherein said second heated platen is in direct contact with said second rotatable mold (claim 5), wherein each of said first plate, said second plate, said third plate, and said fourth plate are in direct contact with one of said first heated platen or said second heated platen (claim 6) {[0273] note that heating plates embedded in the walls (direct contact), thus as discussed under claim 1 each mould plates has its own heating plates, therefore first and second heating plates or platen}.
Regarding claim 7, STEVENS discloses wherein said first rotatable mold and said second rotatable mold are operationally connected so that rotation of the rotational mold system rotates both the first rotatable mold and the second rotatable mold together {[FIG. 65] note that the moulds are operationally connected and the whole assembly is rotated together}.
Regarding claim 8, STEVENS discloses further comprising: a fan positioned adjacent said first rotatable mold and said second rotatable mold; wherein said fan is adapted to increase air flow near said first rotatable mold and said second rotatable mold to assist in cooling said first rotatable mold and said second rotatable mold {[0162] note that the cooling means that provides a jet of cooled air is a fan}.
Regarding claim 9, STEVENS discloses wherein said first molding cavity of said first rotatable mold and said second molding cavity of said second rotatable mold each define a top deck for a pallet {[0066] note that each pallet that as discussed under claim 1 made in the two mold cavities has a platform that can be considered as a top deck, [0040] note the use of pallet as a single pallet, thus the platform can be interpreted as the top deck}.
Regarding claim 10, STEVENS discloses wherein said first molding cavity of said first rotatable mold and said second molding cavity of said second rotatable mold each define a stringer for a pallet {[0332] note that the pallets that are made can be stringer}.
Regarding claim 11, STEVENS discloses wherein said first molding cavity of said first rotatable mold defines a top deck for a pallet and said second molding cavity of said second rotatable mold defines a stringer for a pallet {[0043] note the teaching on double-sided pallet, that as indicated above under claims 11 and 9, one can be used as platform and the other as stringer}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENS.
Regarding claim 12, STEVENS discloses A rotational molding system {[abstract], [0064] note the rotational molding, [0086] note the rotational mould}, comprising: 
a first rotatable mold including a first plate and a second plate, wherein said first plate and said second plate define a first molding cavity and wherein the first rotatable mold has a lower surface; a second rotatable mold including a third plate and a fourth plate, wherein a second molding cavity is defined between said third plate and said fourth plate and wherein the se second rotatable mold has an upper surface {[0011] note the teaching that two different pallet elements (top and bottom) are produced, since they are of different shape , there have to be two different molds (first and second), [0028] note that the pallets are rotationally molded, thus they use rotatable molds, [0064] note each pallet has its own mold, thus two molds, [0175] note each mold has two parts or plates, thus first and second plates for the first mold and third and fourth plates for the second mold and the cavities are in between, note that one of plates in the first mold will have a lower surface and one of the mold in the plates in the second mold will have an upper surface, [0256] note that each pallet mold has plurality of layers that are interpreted as their plates, [0371] note the teaching of two moulding tools}; 
a plurality of electric heaters, wherein at least one of said plurality of electric heaters is in direct contact with a corresponding each one of said plates of said first rotatable mold and of said second rotatable mold {[0161] note that heating means are adjacent to walls or the plates of the mold (as discussed above the mold wall are the plates), note that heating mean can be electric heated plates thus their adjacency to the wall indicates that they are positioned there, note even heating that again indicates direct contact, [0273] note that heating plates embedded in the walls, [0273] note that heating plates embedded in the walls (direct contact), thus as discussed under claim 1 each mould plates has its own heating plates, therefore plurality of heaters}, 
and wherein said plurality of electric heaters is adapted to transfer heat to said rotatable molds to at least partially melt a molding material injected into the first and second molding cavities {[0275] note the melting of the material, [0313]-[0314] note delivery and insertion of feedstock into the moulding apparatus, and the fluidity of feedstock that is interpreted as injection, [0207] note that the dispensing mean that is interpreted as injection which is also similar to what is depicted in FIG. 5 and dispenser 508},
and wherein the upper and lower surfaces are larger than side surfaces on either the first or second rotatable mold {[FIG. 28] note that similar to instant FIG. 2, the top and bottom surfaces of pallets are larger than their side surfaces, therefore the mold that produces them have the same larger upper and lower surfaces than side surface}.
STEVENS, however, is silent on the claim 12 limitation of “upper surface that abuts the lower surface”. This limitation indicates that the molds are stacked vertically. STEVENS teaches that the molds are placed horizontally near each other {[FIG. 11]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the horizontally placed molds of STEVENS and have placed at least two of them vertically, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}.
One would have been motivated to have rearranged at least two of the molds and have placed them vertically in order to save the horizontal foot print of the molding plant.
Regarding claim 13, STEVENS discloses wherein each of said electric heaters is in direct contact with said corresponding plate {[0273] note that heating plates embedded in the walls (direct contact), thus each one is in direct contact with its corresponding plate}.
Regarding claim 14, STEVENS discloses wherein said electric heaters are inserted into cavities within said plates {[0199] note the teaching that heating means in within the inner mould, thus in the cavity}.
Regarding claim 15, STEVENS discloses wherein said first rotational mold and said second rotational mold are operationally connected so that rotation of the rotational mold system rotates both the first rotational mold and the second rotational mold together {[FIG. 65] note that the moulds are operational connected and the whole assembly is rotated together}.
Regarding claim 16, STEVENS discloses wherein said first molding cavity of said first rotatable mold defines a top deck for a pallet and said second molding cavity of said second rotatable mold defines a stringer for a pallet {[0043] note the teaching on double-sided pallet, that as indicated above under claims 11 and 9, one can be used as platform and the other as stringer}.
Regarding claim 17, STEVENS discloses further comprising: at least two rotatable pallet mold sets, wherein each pallet mold set includes said first rotatable mold and said second rotatable mold; wherein said first rotatable mold is an outer shell mold having a first shell plate and a second shell plate to form a top deck for a pallet; and, wherein the second rotatable mold is a stringer mold having a first stringer plate and a second stringer plate to form a stringer for a pallet {[FIG. 11] note the set of moulds 1116 and as discussed under claims 8-11 and 16 above one set can be used for the platform or top deck and the other one for a stringer}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748